
	
		II
		112th CONGRESS
		1st Session
		S. 701
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2011
			Mr. Bennet (for himself
			 and Mr. Cochran) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend section 1120A(c) of the Elementary and Secondary
		  Education Act of 1965 to assure comparability of opportunity for educationally
		  disadvantaged students.
	
	
		1.Short titleThis Act may be cited as the
			 Fiscal Fairness
			 Act.
		2.PurposesThe purposes of this Act are as
			 follows:
			(1)To remedy the inequitable distribution of
			 State and local funds within the areas served by local educational
			 agencies.
			(2)To reinforce the
			 supplementary intent of funds made available under title I of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.), ensuring that
			 these funds serve their original purpose of subsidizing the increased costs
			 associated with educating students in concentrated poverty.
			(3)To address the
			 statutory, regulatory, and enforcement weaknesses that have undermined the role
			 of the comparability requirement in ensuring comparability within school
			 districts.
			(4)To require the
			 inclusion of real teacher salaries in calculations of per-pupil
			 expenditures.
			(5)To provide
			 sufficient transparency, accountability, and disclosure to allow parents,
			 communities, educators, and local agency officials to ensure students have
			 access to the resources they need to achieve at high levels.
			3.Comparability of
			 ExpendituresSection 1120A(c)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6321(c)) is
			 amended to read as follows:
			
				(c)Comparability of
				Expenditures
					(1)In
				general
						(A)Comparable
				funding in generalExcept as provided in paragraphs (4) and (5),
				a local educational agency may receive funds under this part for a fiscal year
				only if, for the preceding fiscal year, the average expenditure per pupil of
				State and local funds in each school served under this part was at least 97
				percent of the average expenditure per pupil of State and local funds across
				all schools served by the local educational agency that are not receiving funds
				under this part.
						(B)Comparable
				funding among title I schoolsIn any case where all of the
				schools served by a local educational agency receive support under this part,
				such agency may receive funds under this part for a fiscal year only if, for
				the preceding fiscal year, the average expenditure per pupil of State and local
				funds in each higher poverty school is at least 97 percent of the average
				expenditure per pupil of State and local funds across all lower poverty
				schools.
						(2)EquivalenceA
				local educational agency shall be considered to have met the requirements of
				paragraph (1), and to be eligible to continue to receive funds under this part,
				if—
						(A)such agency has
				filed with the State educational agency a current school-by-school listing of
				per-pupil expenditures of State and local funds for each school served by the
				agency for the preceding fiscal year; and
						(B)the listing described in subparagraph (A)
				demonstrates comparability across schools, as required by subparagraph (A) or
				(B) of paragraph (1).
						(3)BasisA local educational agency may meet the
				requirements of paragraph (1) across all schools or among schools serving a
				particular grade span, if the local educational agency compares schools within
				not more than three grade spans.
					(4)Monitoring
						(A)Regulations by
				SecretaryNot later than 120
				days after the date of enactment of the Fiscal Fairness Act, the Secretary shall
				issue regulations concerning State educational agencies’ and local educational
				agencies’ responsibilities for meeting the requirements of this
				subsection.
						(B)Regulations by
				StatesNot later than 6
				months after the date on which the regulations required under subparagraph (A)
				are issued, each State educational agency receiving funds under this part shall
				create and distribute to local educational agencies, and make available to the
				public, regulations on the responsibilities of local educational agencies for
				meeting the requirements of this subsection.
						(C)Plan by local
				educational agenciesNot later than 14 months after the date on
				which regulations required under subparagraph (B) are distributed, each local
				educational agency receiving funds under this part shall develop and submit to
				the State educational agency a plan, including a timeline and annual
				benchmarks, that will ensure comparability as described in paragraph (1) not
				later than 3 years after the date on which such regulations are distributed.
				The plan shall be made available to the public.
						(D)AuditIn
				each of the fourth and fifth years after the date of enactment of the
				Fiscal Fairness Act, the
				Inspector General of the Department shall audit 5 States and 10 local
				educational agencies to determine progress in meeting the requirements of this
				subsection.
						(5)InapplicabilityThis
				subsection shall not apply to a local educational agency that does not have
				more than one building for each grade span.
					(6)ComplianceFor
				the purpose of determining compliance with paragraph (1), a local educational
				agency—
						(A)shall exclude
				State and local funds expended for the excess costs of providing English
				language instruction for limited English proficient students as determined by
				the local educational agency;
						(B)shall exclude State and local funds
				expended for the excess costs of providing services to children with
				disabilities as determined by the local educational agency; and
						(C)may exclude
				supplemental State or local funds expended in any school attendance area or
				school for programs that meet the intent and purpose of this part.
						(7)No forced
				transfersNothing in this subsection shall be construed to
				require the forced or involuntary transfer of any school personnel in order to
				comply with subparagraph (A) or (B) of paragraph (1).
					(8)Comparability as
				minimum standard
						(A)In
				generalNothing in this subsection shall be construed to limit or
				discourage the allocation of State or local funds to schools served under this
				part in excess of 100 percent of the average per-pupil expenditure for schools
				not served under this part.
						(B)ExceptionIn
				the case of a local educational agency subject to the requirements of paragraph
				(1)(B), nothing shall be construed to discourage the allocation of State and
				local funds to any higher poverty schools served by the local educational
				agency in excess of 100 percent of the average per-pupil expenditure in lower
				poverty schools served by the agency.
						(9)Public
				reporting
						(A)School report
				cardsBeginning with the
				first academic year that begins after the date of enactment of the
				Fiscal Fairness Act, and for
				each academic year thereafter, each local educational agency shall include on
				the school report cards required under section 1111(h)(2) the following:
							(i)The average
				per-pupil expenditures of State and local funds for the school.
							(ii)The average
				per-pupil expenditures of State and local funds for schools in the local
				educational agency not served under this part or, in the case where all schools
				in a local educational agency are served under this part, for lower poverty
				schools.
							(iii)The mean of
				average per-pupil expenditures of State and local funds for all schools in the
				State.
							(B)Current
				school-by-school listingBeginning with the first academic year that
				begins after the date of enactment of the Fiscal Fairness Act and for each academic
				year thereafter, the State educational agency shall make publicly available the
				most current school-by-school listings of per-pupil expenditures of State and
				local funds submitted by each local educational agency, as required under
				paragraph (2)(A)(i).
						(10)DefinitionsFor
				purposes of this subsection:
						(A)Expenditures
							(i)In
				generalThe term expenditures means—
								(I)salary
				expenditures for classroom teachers, including not only base salaries but also
				incentive pay, bonuses, and supplemental stipends for mentoring or other
				additional roles;
								(II)salary
				expenditures for instructional and instructional support staff who are not
				classroom teachers (such as principals, librarians, paraprofessionals, academic
				coaches, and curriculum specialists), including not only base salaries but also
				incentive pay, bonuses, and supplemental stipends for mentoring or other
				additional roles;
								(III)salary
				expenditures for noninstructional staff, including student support staff;
				and
								(IV)nonpersonnel
				expenditures such as—
									(aa)professional
				development for teachers and other staff;
									(bb)instructional
				materials and supplies;
									(cc)computers,
				software, and other technology;
									(dd)contracted
				services such as distance learning, art, athletics, and technology
				services;
									(ee)library books and
				media center materials; and
									(ff)such other
				expenditures as the Secretary may require.
									(ii)DeterminationsFor
				purposes of subclauses (I) and (II) of clause (i), in the determination of
				salary expenditures, salary differentials for years of employment shall be
				included.
							(B)Higher poverty
				schoolThe term higher poverty school means a school
				that is in the highest 3 quartiles of schools served by a local educational
				agency, based on the percentage of enrolled students from low-income
				families.
						(C)Lower poverty
				schoolThe term lower poverty school means a school
				that is in the lowest quartile of schools served by a local educational agency,
				based on the percentage of enrolled students from low-income
				families.
						.
		
